Exhibit 99.1 NEWS RELEASE YAMANA GOLD ANNOUNCES THIRD QUARTER 2011 RESULTS REVENUE INCREASES 22%, OPERATING CASH FLOW INCREASES 57%, RECORD ADJUSTED EARNINGS INCREASES 63% (Based on IFRS and in United States dollars unless otherwise specified) TORONTO, ONTARIO, November 2, 2011 ─ YAMANA GOLD INC. (TSX:YRI; NYSE:AUY; LSE:YAU) (“Yamana” or “the Company”) today announced its financial and operating results for the third quarter of 2011. HIGHLIGHTS FOR THE THIRD QUARTER 2011 • Production of 279,274 gold equivalent ounces (GEO)(1) at cash costs of $94 per GEO(2)(3) • Gold production of 230,986 ounces • Silver production of 2.4 million ounces • Significant financial and operational increases over the third quarter of 2010 • Production increased 4% to 279,274 GEO • Revenue increased 22% to $555 million • Record adjusted earnings(2)increased 63% to $190 million, $0.26 per share • Cash flow generated from operations(5) increased 57% to$330 million, $0.44 per share • Generated cash margin of $1,603 per ounce(4), an increase of 36% • Cash and cash equivalents at September 30, 2011 were $570 million, a 73% increase from the beginning of the year • Cash flow generated from operations(5) increased 66% to over $945 million, $1.27 per share, as at September 30, 2011 • Dividend increased for the second time this year to $0.20 per share annually “We continued to focus on delivering growth across all measures, enhancing shareholder value and generating significant cash flow in the third quarter.We continued to make progress at our four development projects and we will see a first gold pour at Mercedes before year end.We also increased cash balances while further reducing debt.We have consistently said that the objective of the Company is to generate increasing cash flow and as our cash flow reaches a new sustainable level, we would evaluate further return of value to shareholders with the dividend,” commented Peter Marrone, Chairman and CEO.“To that point, along with our other accomplishments in the quarter, we are pleased that we have increased our dividend for the second time this year and are now at a level of $0.20 per share annually which represents an over 60 percent increase in the last twelve months.This further increase of $0.02 per share will take effect at the end of this year and coincides with our newest mine coming into production.” 1. Gold equivalent ounces (GEO) includes silver production at a ratio of 50:1. 2. Refers to a non-GAAP measure.Reconciliation of non-GAAP measures are available at www.yamana.com/q32011. 3. Cash costs are shown on a by-product basis including Alumbrera unless otherwise noted. 4. Cash margin is the difference between the average realized gold price received less by-product cash costs per GEO. 5. Cash flow from operations before changes in non-cash working capital. KEY STATISTICS Three months ended Sept 30 Nine months ended Sept 30 (In thousands of US dollars except where noted) Revenues $ Cost of sales excluding depletion, depreciation and amortization Depletion, depreciation and amortization General and administrative expenses Exploration expenses Operating Earnings Equity earnings from Alumbrera Net earnings Adjusted earnings Adjusted earnings per share Cash flow generated from operations after changes in working capital Per share Cash flow generated from operations before changes in working capital Per share Average realized gold price per ounce $ Average realizedsilver price per ounce $ Average realized copper price per pound $ PRODUCTION SUMMARY FINANCIAL AND OPERATING SUMMARY Three months ended Sept 30 Nine months endedSept 30 Total gold equivalent ounces - produced Gold produced Silver produced (millions of ounces) Total gold equivalent ounces - sold Total copperproduced - Chapada (millions of pounds) Total copper sold - Chapada (millions of pounds) Three months endedSept 30 Nine months endedSept 30 Co-product cash costs per gold equivalent ounce $ Cash cost per pound of copper (2)- Chapada $ By-product cash costs per gold equivalent ounce(2) $
